POOL SUPPLEMENT

CHARTER ONE BANK, N.A.

This Pool Supplement (the “Supplement”) is entered into pursuant to and forms a
part of each of the Note Purchase Agreements (the “Agreements”) set forth on
Schedule 1 attached hereto, each as amended or supplemented from the date of
execution of the Agreement through the date of this Supplement, by and between
The First Marblehead Corporation (“FMC”) and Charter One Bank, N.A. (the
“Program Lender”). This Supplement is dated as of June 9, 2005. Capitalized
terms used in this Supplement without definitions have the meanings set forth in
the Agreements.

Article 1: Purchase and Sale.

In consideration of the Minimum Purchase Price, the Program Lender hereby
transfers, sells, sets over and assigns to The National Collegiate Funding LLC
(the “Depositor”), upon the terms and conditions set forth in the Agreements
(which are incorporated herein by reference with the same force and effect as if
set forth in full herein), each student loan set forth on attached Schedule 2
(the “Transferred Loans”) along with all of the Program Lender’s rights under
the Guaranty Agreements relating to the Transferred Loans. The Depositor in turn
will sell the Transferred Loans to The National Collegiate Student Loan Trust
2005-2 (the “Trust”). The Program Lender hereby transfers and delivers to the
Depositor each Note evidencing such Transferred Loan and all Origination Records
relating thereto, in accordance with the terms of the Agreements. The Depositor
hereby purchases said Notes on said terms and conditions.

 

Article 2: Price.

The amount paid pursuant to this Supplement is the Minimum Purchase Price, as
that term is defined in Section 2.04 of the Agreement.

Article 3: Representations and Warranties.

3.01.

By Program Lender.

The Program Lender repeats the representations and warranties contained in
Section 5.02 of the Agreements for the benefit of each of the Depositor and the
Trust and confirms the same are true and correct as of the date hereof with
respect to the Agreements and to this Supplement.

3.02.

By Depositor.

The Depositor hereby represents and warrants to the Program Lender that at the
date of execution and delivery of this Supplement by the Depositor:

(a)        The Depositor is duly organized and validly existing as a limited
liability company under the laws of the State of Delaware with the due power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted, and had at all
relevant times, and has, the power, authority and legal right to acquire and own
the Transferred Loans.

 


--------------------------------------------------------------------------------



 

(b)        The Depositor is duly qualified to do business and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications.

(c)        The Depositor has the power and authority to execute and deliver this
Supplement and to carry out its respective terms; the Depositor has the power
and authority to purchase the Transferred Loans and rights relating thereto as
provided herein from the Program Lender, and the Depositor has duly authorized
such purchase from the Program Lender by all necessary action; and the
execution, delivery and performance of this Supplement has been duly authorized
by the Depositor by all necessary action on the part of the Depositor.

(d)        This Supplement, together with the Agreements of which this
Supplement forms a part, constitutes a legal, valid and binding obligation of
the Depositor, enforceable in accordance with its terms.

(e)        The consummation of the transactions contemplated by the Agreements
and this Supplement and the fulfillment of the terms hereof do not conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, the governing
instruments of the Depositor or any indenture, agreement or other instrument to
which the Depositor is a party or by which it is bound; or result in the
creation or imposition of any lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument; or violate any law
or any order, rule or regulation applicable to the Depositor of any court or of
any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor or its
properties.

(f)         There are no proceedings or investigations pending, or threatened,
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties: (i)
asserting the invalidity of the Agreements or this Supplement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by the
Agreements or this Supplement, or (iii) seeking any determination or ruling that
is likely to materially or adversely affect the performance by the Depositor of
its obligations under, or the validity or enforceability of the Agreements or
this Supplement.

Article 4: Cross Receipt.

The Program Lender hereby acknowledges receipt of the Minimum Purchase Price.
The Depositor hereby acknowledges receipt of the Transferred Loans included in
the Pool.

Article 5: Assignment of Origination, Guaranty and Servicing Rights.

The Program Lender hereby assigns and sets over to the Depositor any claims it
may now or hereafter have under the Guaranty Agreements, the Origination
Agreements and the Servicing Agreements to the extent the same relate to the
Transferred Loans described in Schedule 2, other than any right to obtain
servicing after the date hereof. It is the intent of this provision to vest in
the Depositor any claim of the Program Lender relating to defects in
origination, guaranty or servicing of the loans purchased hereunder in order to
permit the Depositor to assert such claims directly and obviate any need to make
the same claims against the Program Lender under this Supplement.

 

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of
the date set forth above.

 

 

 

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John A. Hupalo

 

 

 

 

 

 

 

Name:

John A. Hupalo

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHARTER ONE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael McFarlane

 

 

 

 

 

 

 

Name:

Michael McFarlane

 

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE NATIONAL COLLEGIATE FUNDING LLC

 

 

 

 

 

 

 

 

By:

GATE Holdings, Inc., Member

 

 

 

 

 

 

 

 

By:

/s/ Stephen Anbinder

 

 

 

 

 

 

 

 

Name:

Stephen Anbinder

 

 

 

 

 

 

 

 

Title:

President

 


--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Note Purchase Agreements

 

•

Note Purchase Agreement dated as of October 31, 2003 by and between FMC and the
Program Lender for AES.

•

Note Purchase Agreement dated as of May 15, 2002 by and between FMC and the
Program Lender for AMS.

•

Note Purchase Agreement dated as of July 15, 2003 by and between FMC and the
Program Lender for Brazos.

•

Note Purchase Agreement dated as of May 15, 2002 by and between FMC and the
Program Lender for CFS.

•

Note Purchase Agreement dated as of June 30, 2003 by and between FMC and the
Program Lender for Citibank.

•

Note Purchase Agreement dated as of July 1, 2002 by and between FMC and the
Program Lender for CLC.

•

Note Purchase Agreement dated as of December 4, 2002 by and between FMC and the
Program Lender for Comerica.

•

Note Purchase Agreement dated as of May 15, 2002 by and between FMC and the
Program Lender for EAS.

•

Note Purchase Agreement dated as of May 15, 2003 by and between FMC and the
Program Lender for ESF.

•

Note Purchase Agreement dated as of September 20, 2003 by and between FMC and
the Program Lender for M & I Bank.

•

Note Purchase Agreement dated as of November 17, 2003 by and between FMC and the
Program Lender for National Education.

•

Note Purchase Agreement dated as of May 15, 2003 by and between FMC and the
Program Lender for Navy Federal.

•

Note Purchase Agreement dated as of May 15, 2002 by and between FMC and the
Program Lender for Nextstudent.

•

Note Purchase Agreement dated as of September 15, 2003 by and between FMC and
the Program Lender for North Texas Higher Education.

 

 


--------------------------------------------------------------------------------



 

•

Note Purchase Agreement dated as of March 17, 2003 by and between FMC and the
Program Lender for PNC.

•

Note Purchase Agreement dated as of May 1, 2003 by and between FMC and the
Program Lender for SAF.

•

Note Purchase Agreement dated as of September 20, 2002 by and between FMC and
the Program Lender for Southwest.

•

Note Purchase Agreement dated as of May 15, 2003 by and between FMC and the
Program Lender for Washington Mutual (WAMU).

•

Note Purchase Agreement dated as of December 29, 2003 by and between FMC and the
Program Lender for AAA Southern New England Bank.

•

Note Purchase Agreement dated as of December 1, 2003 by and between FMC and the
Program Lender for the Custom Educredit Loan Program.

•

Note Purchase Agreement dated as of March 25 2004 by and between FMC and the
Program Lender for the START Education Loan Program.

•

Note Purchase Agreement dated as of May 10, 2004 by and between FMC and the
Program Lender for the Edfinancial Loan Program.

•

Note Purchase Agreement dated as of March 26, 2004 by and between FMC and the
Program Lender for the Nextstudent Private Consolidation Loan Program.

•

Note Purchase Agreement dated as of February 15, 2005 by and between FMC and the
Program Lender for the Charter One Referral Loan Program.

 

 

 


--------------------------------------------------------------------------------



SCHEDULE 2

 

[On file with the Indenture Trustee]

 